Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 1 of 54 PageID #: 679



  UNITED STATES DISTRICT COURT
  FOR THE DISTRICT OF RHODE ISLAND

  HENRY SALAZAR

        VS.                              Civil Action No. 18-cv-495


  SELENE FINANCE, LP,
  U.S. BANK NATIONAL ASSOCIATION AS
  LEGAL TITLE TRUSTEE FOR
  BCAT 2016-18TT, and
  PEDRO TAVERAS

                            AMENDED COMPLAINT

        Plaintiff complains of Defendants as follows:

  1.   Plaintiff, Henry Salazar is a resident of Providence, Rhode Island, residing at
  84 Merino Street, Providence, Rhode Island.

  2.    Plaintiff is the owner of the real property located at 84 Merino Street,
  Providence, Rhode Island.

  3.     Through this action Plaintiffs challenge the lawfulness of the foreclosure
  sale of the residence of Henry Salazar, which was conducted on July 20, 2017, by
  certain Defendants: U.S. Bank National Association as Legal Title Trustee for
  BCAT 2016-18TT (“US Bank”) and Selene Finance, LP. a loan servicer (“Selene”)
  acting as an agent of US Bank through its attorney, Korde Law Offices,
  P.C.(“Korde”)

  4.     Pedro Taveras, a resident of Providence Rhode Island, claims to be the
  current owner of the Plaintiff’s property.

     JURISDICTION AND VENUE

  5.    This Court has supplemental jurisdiction over this action and all defendants
  pursuant to R.I.G.L§34-27-3.2, , 28 U.S.C. § 1367 and the fact that Defendants
  removed this action.


                                            1
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 2 of 54 PageID #: 680



  6.    This Court also has jurisdiction over this case pursuant to the Real Estate
  Settlement and Procedures Act, 12 U.S.C. §2605.

  7.     This Court also has jurisdiction over this case pursuant to the Fair Debt
  Collection Practices 15 U.S.C. §1692.

  8.   This Court also has jurisdiction over this case pursuant to the Truth in
  Lending Act 15 U.S.C. §1640 and §1641.

  9.     The principal events giving rise to the claims stated herein occurred in the
  State of Rhode Island.

  10. This Court has authority to issue declaratory and injunctive relief pursuant to
  28 U.S.C. 2201.

  11.   The Plaintiff Henry Salazar is a citizen of the United States who resides at
  84 Merino Street, Providence, RI 02909 (“Property”).

  12. Selene Finance, LP (“Selene”) is a loan servicer, with a principal place of
   business in Houston, Texas.

  13. U.S. Bank, National Association (“US Bank”) is a national bank with a
  principal place of business in Minnesota.

  GENERAL FACTUAL ALLEGATIONS


  14. On or about May 29, 2007, Henry Salazar borrowed $285,000.00
  from Bank of America, N.A. (“Originating Lender”), which was evidenced by a
  promissory note (the “Note”) on the same date.

  15.   On or about the same date, the Note was secured by a mortgage
  (“Mortgage”) in favor of the Originating Lender.

  16. The Mortgage was recorded on May 30, 2007, in the land records of the City
  of Providence at Book 8968 at Page 4.

  17.   A copy of the mortgage is attached as Exhibit A to the original complaint.



                                            2
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 3 of 54 PageID #: 681



  18.     On October 25, 2016, Bank of America, N.A., purported to assign its
  interest in the Mortgage to U.S. Bank National Association as Title Trustee for
  BCAT2016-18TT by an assignment recorded December 12, 2016in Book 11585
  Page 171 of the land records for the City of Providence.

  19.   A copy is attached as Exhibit B of the original complaint.

  20. Bank of America transferred its interest in the Mortgage to the entity which
  created the Trust known as BCAT2016-18TT by an assignment which is not
  recorded on or about September 28, 2016.

  21. On or about April 14, 2017, Selene had referred the Plaintiff’s Mortgage
  account to Korde to exercise the statutory power of sale and foreclose on the
  Plaintiff’s home.

  22. On April 15, 2017, on behalf of the Defendants, Korde deposited into the
  United States mail a purported Default letter to the Plaintiff. A copy is attached as
  Exhibit C to the original complaint.

  23. Subsequently on or about May 26, 2017, Korde , claiming to act on behalf of
  Selene and US Bank sent a Notice of Sale, pursuant to R.I.G.L 34-27-4 (“Notice”)
  to the Plaintiff.

  24.   The Notice is attached as Exhibit D to the original complaint.

  25.   In the Notice, Korde stated its intention to sell the property described in the
  Mortgage, on July 20, 2017 at 1:00 PM.

  26. After the purported assignment of mortgage to US Bank and prior to
  receiving the Notice of Sale, Plaintiff did not receive any correspondence from
  Selene or US Bank or any entity acting on its behalf advising him of a Mediation
  Conference as required by and as described in Rhode Island General Laws § 34-
  27-3.2.

  27. Plaintiff never received a Notice of Mediation from Rhode Island Housing
  or any other agency regarding mediation for this mortgagee, US Bank.

  28. On or about July 20, 2017, US Bank, through Korde, conducted a purported
  foreclosure sale of the Property, in which US Bank purportedly made a bid in the
  amount of $128,000.00.
                                            3
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 4 of 54 PageID #: 682



  29. On August 8, 2017,US Bank, by Selene as Attorney in Fact, signed a
  document (hereinafter referred to as “the Foreclosure Deed” without prejudice as
  to its legal effect), which was recorded on August 22, 2017 in the land records for
  the City of Providence at Book 11807 at Page 130.

  30. The purported Foreclosure Deed is attached as Exhibit E to the original
  complaint.

  31. US Bank granted Selene a power of attorney, by which it authorized Selene
  to conduct foreclosure sales and to sign foreclosure deeds and eviction letters and
  to commence eviction proceedings.

  32. US Bank thus delegated all tasks relating to the purportedly foreclosed
  premises to Selene, which had hired Korde to carry out its debt collection activity
  on behalf of US Bank, including eviction of the residents of the premises and
  obtaining damages for use and occupancy from the Plaintiff and his tenants.

  33. On or about December 28, 2017, Selene authorized hired Korde to send a
  Notice of Termination of Tenancy to Plaintiff demanding that Plaintiff leave his
  home on February 1, 2018.

  34.   A copy is attached as Exhibit F to the original complaint.

  35. In this Notice of Termination, Selene, through its attorney Korde, asserted
  that the Plaintiff lived in Unit 1 of the property, which was the first floor.

  36. Selene knew that the Plaintiff lived on the first floor and rented the second
  floor.

  37. On or about December 28, 2017, Selene authorized hired Korde to send a
  Notice of Termination of Tenancy to Plaintiff demanding that Plaintiff leave his
  home on February 1, 2018.

  38.   A copy is attached as Exhibit G to the original complaint.

  39. In this Notice of Termination, Selene, through its attorney Korde, asserted
  that the Plaintiff lived in Unit 2 of the property, which was the second floor.

  40. Subsequently on March 6, 2018, Selene authorized Korde to file a
  Complaint for Eviction against Plaintiff in Sixth Division District Court,
                                           4
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 5 of 54 PageID #: 683



  Providence County, Rhode Island in case number 6CA-2018-02934 to evict
  Plaintiff from his first floor premises and to evict his tenants from the second floor.

  41.   A copy of this complaint is attached as Exhibit H to the original complaint.

  42. Subsequently on March 6, 2018, Selene authorized Korde to file a
  Complaint for Eviction against Plaintiff in Sixth Division District Court,
  Providence County, Rhode Island in case number 6CA-2018-02952 to evict him
  from his first floor premises and to evict his tenants from the second floor.

  43.    A copy of this complaint is attached as Exhibit I to the original complaint.

  44. On November 21, 2017, Plaintiff, through his attorney, mailed a Notice of
  Error pursuant to the provisions of Regulation X and the Real Estate Settlement
  and Procedures Act (“RESPA”) to Selene, asserting the following error:

  The consumer believes that you have committed an error by seeking to exercise the
  statutory power of sale without having sent the consumer a Notice of Mediation.
  This mortgage loan was purportedly assigned from Bank of America to US Bank
  National Association as legal title trustee for BCAT2016-18TT by an assignment
  dated October 25, 2016, attached to this Notice of Error. On May 27, 2017, your
  default service provider, The Logs Group, through its attorney, Korde &
  Associates mailed the consumer a Notice of Sale. However you did not comply
  with R.I.G.L. 34-27-3.2 since neither you nor US Bank National Association as
  legal title trustee for BCAT2016-18TT sent the consumer a Notice of Mediation as
  required by this statute. The Mediation Statute requires that before an owner of the
  mortgage loan sends a Notice of Sale, it must first send the consumer a Notice of
  Mediation. This statute states in section (d):

  (d) The mortgagee shall, prior to initiation of foreclosure of real estate pursuant to
  § 34-27-4(b), provide to the mortgagor written notice at the address of the real
  estate and, if different, at the address designated by the mortgagor by written notice
  to the mortgagee as the mortgagor's address for receipt of notices, that the
  mortgagee may not foreclose on the mortgaged property without first participating
  in a mediation conference. Notice addressed and delivered as provided in this
  section shall be effective with respect to the mortgagor and any heir or devisee of
  the mortgagor.
  In the definition section mortgagee is defined as:
  (8) "Mortgagee" means the holder of a mortgage, or its agent or employee,
  including a mortgage servicer acting on behalf of a mortgagee.
                                             5
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 6 of 54 PageID #: 684




  The purported mediation notice provided in the foreclosure deed referenced a
  Notice of Mediation sent by a previous mortgagee, Bank of America. However the
  mediation statute requires that before a mortgagee send a Notice of Sale, that the
  mortgagee sending the notice must provide the consumer the Mediation Notice.

  Thus all foreclosure costs and expenses incurred to the mortgage loan account
  must be removed from the mortgage loan account and the foreclosure deed must be
  rescinded without any costs to the consumer’s mortgage loan account.

  45. Selene received this Notice of Error on November 24, 2017. A copy is
  attached as Exhibit 1 to the original complaint.

  46. On November 21, 2017, Plaintiff, through his attorney, mailed a Notice of
  Error pursuant to the provisions of Regulation X and the Real Estate Settlement
  and Procedures Act (“RESPA”) to Selene, asserting the following error:

  The consumer in this case believes that you committed an error by sending a
  RIGL 34-27-4 notice and scheduling and advertising a foreclosure by statutory
  power of sale, when the consumer had not been sent a default notice pursuant to
  the terms of the mortgage and an acceleration notice pursuant to the terms of the
  mortgage. As indicated by the attached record of the United States Postal Service,
  the purported default letter dated April 14, 2017 was not placed in the United
  States mail until April 15, 2017 at 12:42 AM by a vendor in the Boston,
  Massachusetts Distribution center. Thus the consumer was not provided 30 days
  from the date the letter was deposited into the US mail to cure the default.
  In addition this letter was defective because it did not accurately state the amount
  of the default, which included legal fees and property inspection fees and other
  inappropriate charges to the mortgage loan account.
  This letter was also defective that it did not designate a specific date, but stated that
  the default had to be cured by May 14, 2016. The term by means on or before,
  which is not a specific date as required by the terms of the mortgage.
  You also committed error by indicating that the consumer had to contact Korde &
  Associates to obtain the actual amount past due.
  Such notices are condition precedents to the exercise of the statutory power of sale.
  As a result, all charges for this illegal foreclosure should be removed from the
  consumer’s mortgage loan account.

  47. Selene received this Notice of Error, attached as Exhibit J to the original
  complaint on November 24, 2018.
                                              6
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 7 of 54 PageID #: 685




  48. Selene was aware of the invalidity of the foreclosure on November 24, 2018
  due to the defective default notice and due to the failure of the mortgagee seeking
  to exercise the statutory power of sale sending the Plaintiff a Notice of Mediation
  as required by law.

  49. Instead Selene disputed the Notice of Error and decided to commence
  evictions of two units of the Plaintiff’s property.

  50. Subsequently, Selene recognized the problem with the foreclosure due to the
  lack of a valid default letter and the failure of Selene on behalf of the new
  mortgagee to provide the Plaintiff mediation as required by R.I.G.L 34-27-3.2.

  51. Selene had already filed two cases for eviction against the Plaintiff and his
  tenants.

  52. However it merely wanted to obtain more funds from a third party who
  would not be aware of the defective nature of the foreclosure.

  53. Selene, in January 2018, then filed with the Internal Revenue an Internal
  Revenue Service Form 1099-C cancellation of Debt in the amount of $148,147.56
  and also sent this to the Plaintiff’s attorney. A copy is attached as Exhibit K to the
  original complaint.

  54. Selene made a determination that the best resolution of this title problem
  was to sell the property to a third party cheaply and as quickly as possible.

  55.    It then dismissed both eviction actions.

  56. Selene then listed the property for sale on Auctions.com, a website which
  offers properties for sale to buyers online.

  57. Selene solicited a bid from a person named Pedro Taveras, who offered
  $186,600.00 to purchase the property.

  58.    It accepted this bid and made the decision to sell the property.

  59. In the 1099C filed with the Internal Revenue Service, Selene had listed the
  fair market value of the property as $155,000.00.


                                            7
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 8 of 54 PageID #: 686



  60. Selene had executed a foreclosure deed conveying the property to US Bank
  for $128,000.00.

  61. When Selene conveyed the property on US Bank, it conveyed the property
  by a Special Warranty Deed, attached to the original complaint as Exhibit K-1.

  62. A Special Warranty Deed from Selene on behalf of US Bank was executed
  on April 26, 2018.

  63. This deed only conveyed whatever interest US Bank owned after the
  defective foreclosure sale.

  64.     After this deed was recorded, Defendant Pedro Taveras sought to enter
  Plaintiff’s property without his consent.

  65. Defendant, Pedro Taveras threatened the Plaintiff and his family if they did
  not pay rent.

  66. Defendant, Pedro Taveras, also threatened the Plaintiff’s tenants on the
  second floor if they did not pay rent to him.

  67. Defendant Pedro Taveras mailed the Plaintiff a Notice of Termination of
  Tenancy on May 18, 2018.

  68. Defendant, Pedro Taveras, through his attorney, filed a complaint for
  Eviction against the Plaintiff on June 4, 2018.

  69.   The Plaintiff lives in the property with his wife and three minor children.

  70. If the title to the Plaintiff’s property is not quieted, Plaintiff will suffer
  irreparable harm, in that the Plaintiff, will lose possession of his primary residence
  and due to the fact that he has no other place to reside.

                      COUNT II BREACH OF CONTRACT AND BREACH OF
                      GOOD FAITH AND DEALING

  71.   Paragraphs 1-70 are incorporated by reference.

  72. Neither Korde, Selene or U.S. Bank have mailed the Plaintiff a notice in the
  form required pursuant to the provisions of paragraph 22 of the mortgage.
                                            8
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 9 of 54 PageID #: 687




  73. Defendants and their attorneys were aware of the case of Martins v. FHFA
  et al, decided by this Court.

  74. Based on this opinion and their familiarity with the terms of the mortgage,
  they were aware of the need for strict compliance with the terms of the mortgage
  before attempting to exercise the statutory power of sale.

  75. Martins had been decided on October 11, 2016 and had an impact on titles to
  properties which purported to have been deeded to Selene’s clients, such as US
  Bank.

  76. Thus US Bank, through its servicer and attorney, was aware that a proper
  default notice was needed prior to acceleration and the exercise of the statutory
  power of sale.

  77. US Bank knew that failure to strictly comply with the mortgage would result
  in a defective foreclosure sale.

  78. Us Bank was aware that before an acceleration of the loan was declared, the
  Lender was required to send Plaintiff a notice to his home address which specified:

               a.    the default;

               b.     the action required to cure the default, stating a date, not less
               than 30 days from the date the notice was deposited in the United
               States mail that the default must be cured;

               c.    that failure to cure the default on or before the date specified in
               the Notice may result in the acceleration and sale of our home

               d.    the right to bring a court action to asset the non-existence of a
               default of Borrower to acceleration and sale.

  79. Paragraph 22 of Plaintiff’s mortgage, which contains conditions for the
  exercise of the statutory power of sale, reads as follows:

        Acceleration; Remedies. Lender shall give notice to Borrower prior to
  acceleration following Borrower’s breach of any covenant or agreement in
  this Security Instrument (but not prior to acceleration under Section 18 unless
                                             9
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 10 of 54 PageID #: 688



  Applicable Law provides otherwise). The notice shall specify: (a) the default;
  (b) the action required to cure the default; (c) a date, not less than 30 days
  from the date the notice is given to Borrower, by which the default must be
  cured; and (d) that failure to cure the default on or before the date specified in
  the notice may result in acceleration of the sums secured by this Security
  Instrument and sale of the Property. The notice shall further inform
  Borrower of the right to reinstate after acceleration and the right to bring a
  court action to assert the non-existence of a default or any other defense of
  Borrower to acceleration and sale. If the default is not cured on or before the
  date specified in the notice, Lender at its option may require immediate
  payment in full of all sums secured by this Security Instrument without
  further demand and may invoke the STATUTORY POWER OF SALE and
  any other remedies permitted by Applicable Law. Lender shall be entitled to
  collect all expenses incurred in pursuing the remedies provided in this Section
  22, including, but not limited to, reasonable attorneys’ fees and costs of title
  evidence.

         If Lender invokes the STATUTORY POWER OF SALE, Lender shall
  mail a copy of a notice of sale to Borrower as provided in Section 15. Lender
  shall publish the notice of sale, and the Property shall be sold in the manner
  prescribed by Applicable Law. Lender or its designee may purchase the
  Property at any sale. The proceeds of the sale shall be applied in the following
  order: (a) to all expenses of the sale, including, but not limited to, reasonable
  attorneys’ fees; (b) to all sums secured by this Security Instrument; and (c)
  any excess to the person or persons legally entitled to it.

  80. The provisions in paragraph 22 of the mortgage were a condition precedent
  to the exercise of the power of sale of the mortgage.

  81. There was no compliance with the terms of the mortgage to exercise the
  statutory power of sale as indicated above.

  82. Any alleged exercise of the statutory power of sale to Plaintiff was defective
  because a default notice and a valid acceleration notice were never sent as required
  by paragraph 22 of the mortgage.

  83. Korde on behalf of Selene, on April 15, 2017, deposited into the United
  States a purported default letter which was dated April 14, 2017.



                                           10
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 11 of 54 PageID #: 689



  84. The records of the United States Postal Service indicate that the purported
  default letter was deposited in the United States Postal Service Regional Facility
  in Boston , Massachusetts on April 15, 2017 at 12:42 AM.

  85.   The law office of Korde is located in Lowell, Massachusetts.

  86. Korde hired a third party vendor to deliver this letter to the United States
  Post Office in Boston.

  87.   However this letter was not deposited into the mail on April 14, 2017.

  88.   This letter did not comply with Paragraph 22 of the mortgage.

  89. It did not state a specific and unequivocal date to cure the mortgage loan,
  which was at least thirty days from the date that the letter was deposited in the
  United States mail.

  90.   This letter stated that:

  DEMAND is hereby made against you to cure this default by May 14, 2017.

  91.   May 14, 2017 was twenty nine days after April 15, 2017, not thirty days

  92.   Paragraph 15 of the mortgage states:

  Any notice to Borrower in connection with this Security Instrument shall be
  deemed to have been given to Borrower when mailed by first class mail when
  actually delivered to Borrower’s notice address if sent by other means.

  93. Neither Selene, US Bank, Korde or any person or entity deposited this letter
  into the United States mail by first class letter mail addressed to the Plaintiff on
  April 14, 2017.

  94. Korde’s use of certified mail return receipt requested for the purported
  default letter rendered void any notices to the Plaintiff.

  95. By using certified mail return receipt requested instead of regular first class
  provided that the notice was deemed to have been given to the Plaintiff when
  actually delivered.


                                           11
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 12 of 54 PageID #: 690



  97. Sending a default notice by certified mail return receipt request imposed an
  additional condition on the recipient of the letter, namely for him to be home to
  sign for the letter.

  98. This additional condition to sign for a letter did not strictly comply with
  paragraph 15 or 22 of the mortgage.

  99. As a result, pursuant to the terms of the mortgage, the letter mailed by
  certified mail was not deemed to have been given to the Plaintiff on the day that it
  was deposited into the United States mail.

  100. Instead pursuant to paragraph 15 of the mortgage, this certified mail letter
  had to be actually delivered to the Plaintiff in order to be effectively delivered.

  101. This certified letter was not actually received by the Plaintiff.

  102. A notice to pick up the certified letter was left at his mailbox on April 17,
  2017 at 2:57 PM.

  103. Thus a default letter was not mailed pursuant to the terms of the mortgage
  and was not given to the Plaintiff.

  104. US Bank did not strictly comply with the terms of the mortgage, thus
  invalidating the purported foreclosure sale.

  105. This letter did not state a specific date. Instead it indicated that the default
  had to be cured by May 14, 2017.

  106. Under Rhode Island law, the phrase by is defined as “on or before”.

  107. The Rhode Island Supreme Court in the case of In re Review of Proposed
  Town of New Shoreham Project, 25 A.3d 482 (R.I., 2011) has interpreted the
  phrase by to mean “on or before a certain date”.

  108. The use of the phrase “by May 14, 2017” in this purported default letter
  demanded that the Plaintiff cure the default at any time from April 14, 2017 to
  May 14, 2017, which included dates within thirty days of the date of the letter.

  109. The mortgage in paragraph 22(c) specifically states that a specific date must
  be provided, not a date on or before.
                                             12
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 13 of 54 PageID #: 691




  110. As a result there was no strict compliance with the terms of the mortgage
  due to the fact that the letter, deceptively and not in strict compliance with the
  terms of the mortgage, falsely stated that the consumer was required to cure the
  default within thirty days of the date of the letter, which was not in strict
  compliance with the terms of the mortgage.

  111. The letter deceptively indicated to the Plaintiff that an nonspecific amount
  to cure the default must be received in certified funds.

  112. The mortgage did not permit the loan servicer or lender to require that the
  Plaintiff was required to pay any arrearage by certified fund.

  113. The only provisions of the mortgage which permitted the loan servicer or the
  lender to require payment by certified funds was paragraph 1.

  114. Paragraph 1 of the mortgage stated:

  In the event that any check or other instrument was returned to Lender unpaid,
  Lender may require that any or all subsequent payments due under the Note and
  this Security Instrument be made in one or more of the following forms, as selected
  by Lender:
  (a) cash;(b) money order;(c) certified check, bank check, treasurer’s check,
  provided any such check is drawn upon and institution whose deposits are insured
  by a federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer.

  115. Plaintiff never provided any lender or mortgagee or loan servicer a check
  with insufficient funds to pay the mortgage, which was returned unpaid.

  116. Plaintiff was never advised by any lender or mortgagee or loan servicer that
  a check had been returned for nonpayment and that as a result all payments had to
  be paid by (a) cash;(b) money order;(c) certified check, bank check, treasurer’s
  check, provided any such check is drawn upon and institution whose deposits are
  insured by a federal agency, instrumentality, or entity; or (d) Electronic Funds
  Transfer.

  117. Despite the fact that Plaintiff never provided a payment check with
  insufficient funds, which was returned unpaid, the letter deceptively advised
  Plaintiff that the only way to cure the purported default was by certified funds.


                                           13
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 14 of 54 PageID #: 692



  118. This letter deceptively and falsely imposed an additional condition on the
  requirements to cure any arrearage, namely payment by certified funds to pay to
  Selene.

  119. This additional deceptive and falsely stated condition, did not strictly
  comply with the terms of the mortgage.

  120. In fact, no language in the terms of the mortgage required payment of the
  arrearage by certified funds

  121. For this additional reason, this letter did not strictly comply with the terms of
  the mortgage.

  122. This letter did not specify a specific and accurate amount which had to be
  cured on a particular date.

  122. The amount stated as $31,144.62 was not an accurate amount of the
  purported default.

  123. In fact the letter on its face indicates that this amount was not accurate and
  that the Plaintiff could not rely on this number to cure the default. It stated:

  In order to cure this default you must pay the total amount of $31,144.62 in
  addition to other amounts that become due from the date of this letter through the
  date that you pay.
  Please contact this office to request the full amount owed on your account as the
  amount due on the day you pay may be greater than the amount stated above, due
  to interest, late charges and other charges or credits that may vary from day to day,
  or may be assessed after the date of this letter.

  124. The language of the mortgage does not provide that the mortgagor was
  required to contact any party to obtain the amount necessary to cure the default.

  125. Paragraph 22 provided that the Plaintiff had to be provided a specific and
  accurate amount required to cure the mortgage

  126. The letter did not demand a specific amount to cure the mortgage.

  127. The reference to $31,144.62 was not a specific amount necessary to cure this
  default.
                                           14
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 15 of 54 PageID #: 693




  128. Instead the letter required the Plaintiff to contact Korde for the exact amount
  to cure.

  129. No language in the mortgage required the mortgagor to contact the law firm
  for the loan servicer to obtain an accurate reinstatement amount.

  130. Paragraph 22 required as a condition to acceleration and exercise of the
  statutory power of sale that the Plaintiff be provided a specific amount to cure an
  arrearage.

  132. Paragraph 22 required as a condition to acceleration and exercise of the
  statutory power of sale that the Plaintiff be provided specific date at least 30 days
  from the date that notice was given to the him to cure an accurate and specified
  arrearage.

  133. There was no language in the mortgage which authorized the note holder to
  accelerate the mortgage loan other than based on the failure of the mortgagee to
  pay the specific amount designated in the default letter on a date at least thirty days
  after the default letter was given to the Plaintiff.

  134. Paragraph 22 of the mortgage did not permit that the amount necessary to
  cure to include unspecified additional amounts and day to day unspecified
  amounts.

  135. For this reasons, the letter did not strictly comply with the terms of the
  mortgage because it did not specify an exact amount to be cured.

  136. The contractual language in the mortgage required thirty days to cure after
  notice was properly given to cure the amount in default.

  137. The deceptive inclusion of additional unspecified and indeterminate amounts
  did not provide the Plaintiff the thirty days required to cure these amounts under
  the terms of the mortgage.

  138. The reasonable expectation of the Plaintiff in relation to the mortgage
  document was that he was entitled to a default letter pursuant to the terms of the
  mortgage, which would declare a certain amount in default and that he be provided
  at least thirty days to cure this specific amount.


                                            15
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 16 of 54 PageID #: 694



  139. The additional deceptive language, which created the obligation to pay
  additional amounts determined by Korde in its letter did not comply with the terms
  of the mortgage at all.

  140. The additional deceptive language, which created the obligation to pay
  additional amounts determined by Korde in its letter did not strictly comply with
  the terms of the mortgage.

  141. Korde’s inclusion of deceptive terms not permitted by the terms of the
  mortgage in a default letter rendered this letter invalid.

  142. As a result the Defendant was not authorized to accelerate the mortgage loan
  and was not authorized to exercise the statutory power of sale.

  143. In this letter, Selene deceptively stated that the arrearage included an
  inaccurate amount, which is claimed was $31,144,62 (“This portion”), which was
  not an accurate amount actually past due pursuant to the terms of the mortgage.

  144. This portion included multiple unreasonable and unnecessary charges,
  which were charged by Selene Finance to the mortgage loan account contrary to
  the terms of the mortgage.

  145. This portion included unidentified statutory expenses of $150.00 on
  November 30, 2016.

  146. This unidentified expense was neither documented by Selene and was
  neither reasonable nor necessary and was not actually paid by the loan servicer.

  147. No statutory expenses were incurred on this date or at any time prior to
  November 30, 2016 by Selene.

  148. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  149. This portion also included a Misc. Corporate Disbursement of $1.00 on
  November 1, 2016.

  150. This unidentified charge was not permitted by the terms of the mortgage and
  was neither reasonable nor necessary and was not actually paid by the loan
  servicer.
                                           16
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 17 of 54 PageID #: 695




  151. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  152. This portion, also included an Unspecified Corp Advance Adjustment of
  $90.00 on November 9, 2016.

  153. This unidentified charge was not permitted by the terms of the mortgage and
  was neither reasonable nor necessary and was not actually paid by the loan
  servicer.

  154. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  155. This portion also included an Unspecified Misc. Corporate Disbursement of
  $.42 on December 13, 2016.

  156. This unidentified charge was not permitted by the terms of the mortgage and
  was neither reasonable nor necessary and was not actually paid by the loan
  servicer.

  157. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  158. This portion, also included an Unspecified Misc. Corporate Disbursement
  of $.47 on December 13, 2016.

  159. This unidentified charge was not permitted by the terms of the mortgage and
  was neither reasonable nor necessary and was not actually paid by the loan
  servicer.

  160. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  161. This portion, included an Unspecified Misc. Corporate Disbursement of $.30
  on December 15, 2016.

  162. This charge was not permitted by the terms of the mortgage and was neither
  reasonable nor necessary and was not actually paid by the loan servicer.


                                         17
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 18 of 54 PageID #: 696



  163. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  164. This portion included property inspection fees referenced as Unspecified
  Misc. F/C and B/R Expenses of $12.00 on December 21, 2016, $12.00 on January
  19, 2017, $12.00 on February 24, 2017 and $12.00 on March 21, 2017.

  165. These charges were not permitted by the terms of the mortgage and were
  neither reasonable nor necessary and were not actually paid by the loan servicer.

  166. The electronic system of record of Selene is a system called Black Knight,
  formerly called MSP.

  167. This system automatically scheduled and billed the Plaintiff’s mortgage
  loan account for property inspections.

  168. Third party servicers provided this purported service by hiring independent
  contractors to drive by the Plaintiff’s home and to take pictures of the house.

  169. These independent contractors work for third parties and do not receive
  $12.00 for their time spent.

  170. Selene knew that the Plaintiff was living at his home and that the property
  was not empty at the time that these purported property inspections were ordered.

  171. There was no input from any mortgage servicer technician or any employee
  of Bank of America or Selene in determining the reason for these property
  inspections.

  171. The terms of the mortgage permit reasonable property inspection fees to be
  incurred to verify that the property is not vacant and was being maintained as
  required by the terms of the mortgage.

  172. The mortgage did not permit automatic charging of property inspection fees.

  173. These fees, which were not permitted by the terms of the mortgage on a
  monthly basis, were neither reasonable nor necessary and were not actually paid by
  the loan servicer in that amount.



                                           18
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 19 of 54 PageID #: 697



  174. The purpose of the regular property inspection fees for Selene was is to bill
  the Plaintiff’s mortgage loan account for unreasonable and unnecessary charges in
  an amount greater than the amount actually paid to the vendor which hired
  independent contractors to drive by houses.

  175. Each property inspection fee was generated on the Plaintiff’s mortgage loan
  account in the same manner as all loans which are in arrears.

  176. The electronic system of record for the Plaintiff’s mortgage loan account
  with Selene automatically ordered a property inspection fee from a vendor which
  hired an independent contractor to schedule drive by visits to multiple properties.

  177. This automatic ordering of property inspections occurs for all mortgage loan
  accounts, which Selene services, whenever a mortgagor has missed a payment,
  including the Plaintiff’s property.

  178. These automatic monthly charges contrary to the terms of the mortgage
  charges should not have been included in the $31,144.62, thus rendering that
  amount inaccurate.

  179. This portion also included twenty separate property inspection fees charged
  by the prior loan servicer, Bank of America, totaling $300.00 from January 18,
  2011.

  180. The validity of these Bank of America fees was not confirmed or verified
  when Selene Finance commenced servicing of the mortgage loan.

  181. Selene merely accepted the last periodic statement of Bank of America and
  did not verify whether any charges to the mortgage loan account were accurate or
  correct.

  182. The computer systems of Bank of America automatically ordered property
  inspections any time Plaintiff’s mortgage was in arrears.

  183. There was no input from any mortgage servicer technician or any employee
  of Bank Of America in determining the reason for these property inspections.

  184. The terms of the mortgage permit reasonable property inspection fees to be
  incurred to verify that the property is not vacant and was being maintained as
  required by the terms of the mortgage.
                                           19
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 20 of 54 PageID #: 698




  185. The mortgage did not permit automatic charging of property inspection fees.

  185. These fees, which were not permitted by the terms of the mortgage on a
  monthly basis, were neither reasonable nor necessary and were not actually paid by
  the loan servicer in that amount.

  186. The purpose of the regular property inspection fees for Bank of America was
  is to bill the Plaintiff’s mortgage loan account for unreasonable and unnecessary
  charges in an amount greater than the amount actually paid to the vendor which
  hired independent contractors to drive by houses.

  187. Each property inspection fee was generated on the Plaintiff’s mortgage loan
  account in the same manner as all loans which are in arrears.

  188. The electronic system of record for the Plaintiff’s mortgage loan account
  with Bank of America automatically ordered a property inspection fee from a
  vendor which hired an independent contractor to drive by multiple properties, as to
  which the mortgagor has missed a payment, including the Plaintiff’s property.

  189. This portion also included multiple foreclosure related charges from Bank of
  America, which were charged to the mortgage loan account by Selene when it
  commenced servicing.

  190. These charges were not properly charged to the Plaintiff’s mortgage loan
  account because he had not been mailed a default notice by Bank of America in a
  form consistent with the terms of the mortgage.

  191. As a result, Plaintiff did not incur any foreclosure charges from Bank of
  America which could be charged to the mortgage loan account, because it could
  not exercise the statutory power of sale, without a valid default letter, pursuant to
  the terms of the mortgage.

  192. These improper charges which should not have been included in the portion
  were a title fee of $350.00 on August 26, 2010 and an attorney/trustee fee of
  $720.00 on August 26, 2010.

  193. These fees were neither reasonable nor necessary pursuant to the terms of
  the mortgage.


                                            20
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 21 of 54 PageID #: 699



  194. The fee of $350.00 is an unreasonable fee for a title search performed by a
  lawyer on Plaintiff’s property.

  195. In this matter, the mortgagee received a title policy effective May 30, 2007
  when the mortgage was originally recorded.

  196. Providence Land Records can be only searched online as no paper records
  have been maintained since 2004.

  197. At the Providence Land Records, documents are recorded and scanned and
  returned to the party recording the document.

  198. Thus all searches are conducted on the computer at the City Hall or online at
  the website of the City of Providence Recorder of Deeds.

  199. The only obligation of the title searcher in this matter would be to go online
  and check the index and the documents recorded from the date of the mortgage
  forward.

  200. The Providence Recorder of Deeds Website allows the person accessing the
  website to print documents at $1.50 per page.

  200. As a result the maximum reasonable amount charged by a Rhode Island
  attorney for a title search of the Plaintiff’s property on August 26, 2010 was
  $150.00 or less.

  201. If this search had been performed by a non attorney, the amount of a
  reasonable charge should have been no more than $100.00.

  202. Attorneys in Rhode Island regularly do not charge more than $150.00 for
  such a search.

  203. However the title search was not performed by an attorney, rendering this
  charge even more unreasonable for the holder of the first mortgage on the property.

  204. There was no basis for the $720.00 attorney/trustee fee charged by Bank of
  America, N.A. since there was no trustee involved with the Plaintiff and no default
  letter had been mailed to the Plaintiff consistent with the terms of the mortgage.



                                           21
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 22 of 54 PageID #: 700



  205. When Selene commenced servicing it did not verify the validity of these
  charges and merely adopted them into their own system of record.

  206. This portion also included an Unspecified Misc. Corporate Disbursement of
  $13.88 on January 25, 2017.

  207. This unidentified charge was not permitted by the terms of the mortgage and
  was neither reasonable nor necessary and was not actually paid by the loan
  servicer.

  208. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  209. This portion also included an Unspecified Misc. Corporate Disbursement of
  $.42 on January 25, 2017.

  210. This unidentified charge was not permitted by the terms of the mortgage and
  was neither reasonable nor necessary and was not actually paid by the loan
  servicer.

  211. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  212. This portion also included an Unspecified Statutory Expenses of $25.00 on
  February 8, 2017.

  213. This unidentified charge was not permitted by the terms of the mortgage and
  was neither reasonable nor necessary and was not actually paid by the loan
  servicer.

  214. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  215. This portion also included an Unspecified Misc. Corporate Disbursement of
  $2.00 on February 22, 2017

  216. This unidentified charge was not permitted by the terms of the mortgage and
  was neither reasonable nor necessary and was not actually paid by the loan
  servicer.


                                         22
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 23 of 54 PageID #: 701



  217. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  218. This portion also included an Unspecified Statutory Expenses of $325.00 on
  February 28, 2017.

  219. This unidentified charge was not permitted by the terms of the mortgage and
  was neither reasonable nor necessary and was not actually paid by the loan
  servicer.

  220. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  221. This portion also included an Unspecified Misc. F/C, B/R Expenses of
  $15.50 on March 1, 2017.

  222. This unidentified charge was not permitted by the terms of the mortgage and
  was neither reasonable nor necessary and was not actually paid by the loan
  servicer.

  223. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  224. This portion also included an Unspecified Misc. F/C, B/R Expenses of
  $15.50 on March 1, 2017.

  226. This unidentified charge was not permitted by the terms of the mortgage and
  was neither reasonable nor necessary and was not actually paid by the loan
  servicer.

  227. This charge should not have been included in the $31,144.62, thus rendering
  that amount inaccurate.

  228. Since the amount of the alleged arrearage was not accurate, the demand for
  the transmittal of an inaccurate amount to cure did not strictly comply with the
  terms of the mortgage.

  229. The mortgage clearly states that the mortgagee must be provided the amount
  of the default.


                                         23
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 24 of 54 PageID #: 702



  230. The letter deceptively provided the wrong amount of the default for the
  reasons alleged in this complaint.

  231. The Plaintiff was entitled pursuant to the terms of the mortgage to be
  provided the exact amount of the arrearage and to be given thirty days to cure the
  amount of the exact arrearage.

  232. In order to exercise the statutory power of sale, the lender or its assignee was
  required to provide the Plaintiff and accurate amount of the default and then wait
  thirty days after providing this accurate amount, as required by the mortgage
  before accelerating the mortgage loan and exercising the statutory power of sale.

  233. The deceptive amount stated and the failure to provide an accurate arrearage
  to be cured in the letter did not strictly comply with the terms of the mortgage,
  which required an exact amount in order to accelerate and exercise the statutory
  power of sale.

  234. The letter also deceptively stated that Korde had been hired by Selene to
  commence foreclosure proceedings.

  235. The use of the term “foreclosure proceedings” deceptively stated that a
  lawsuit would be commenced if the default were not cured.

  236. The exercise of the statutory power of sale is not a proceeding, which is
  limited to legal actions filed in Court against a person or entity.

  237. This deceptive letter thus indicated to the Plaintiff that a Judicial Foreclosure
  would proceed did not strictly comply with the terms of the mortgage.

  238. The letter advised the Plaintiff that he had a right to reinstate after
  acceleration.

  239. As indicated above, it deceptively advised him how to reinstate the loan by
  contacting Korde and to make a payment by certified mail.

  230. However when this information was given, the letter deceptively did not
  advise him that the right to reinstate the mortgage loan would expire five days
  before the sale date.



                                            24
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 25 of 54 PageID #: 703



  231. The deceptive nature of this letter by not advising the Plaintiff of the
  limitations on the right to reinstate did not strictly comply with the terms of the
  mortgage and as a result was defective, which precluded the exercise of the
  statutory power of sale.

  232. The mortgage was drafted by Bank of America, N.A., the originator of the
  mortgage loan, with no input from the Plaintiff as to its terms.

  233. Any ambiguities regarding any obligations and rights under the terms of the
  mortgage thus must be strictly construed against the drafter, Bank of America,
  N.A. and its successors and assigns.

  234.     The terms of the mortgage authorized the exercise of the statutory power
  of sale, which could only be exercised by the mortgagee, which sought to foreclose
  sending the consumer a Notice of Sale, pursuant to the provisions of R.I.G.L. 34-
  27-4.

  235. However no mediation notice was mailed to the Plaintiff by Korde, Selene
  or US Bank as required by R.I.G.L 34-27-3.2.

  236. Plaintiff’s mortgage loan was not in default in May, 2013 and as a result
  R.I.G.L 34-27-3.2. required that such a Notice of Mediation be mailed by Selene or
  US Bank prior to it mailing a Notice of Sale.

  237. No such notice was sent, thus precluding the Defendant from exercising the
  statutory power of sale.

  238. This purported foreclosure sale and deceptive notices mailed to the Plaintiff
  thus constituted a breach of contract, for which US Bank is liable.

  239. The failure of US Bank to comply with the terms of the mortgage rendered
  void any attempt to commence the alleged foreclosure by Statutory Power of Sale,
  without having the statutory ability to exercise the statutory power of sale.

  240. The statutory power of sale could only be exercised pursuant to the Plaintiff
  being sent an accurate default letter pursuant to the terms of the mortgage,
  followed by an acceleration letter, a Mediation Notice followed by a Certificate
  from Rhode Island Housing certifying that mediation notices were not responded
  to and a Notice of Sale pursuant to R.I.G.L.34-27-4.


                                            25
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 26 of 54 PageID #: 704



  241. Due to this failure to comply with the terms of the mortgage, U.S. Bank was
  not contractually authorized to exercise the statutory power of sale and schedule a
  foreclosure sale on the Plaintiff’s property at any time.

  242. Each periodic statement mailed to the Plaintiff by Selene was inaccurate,
  due to the improper fees charged to the mortgage loan account by Bank of America
  as adopted by Selene and by Selene.

  243. This mortgage contract contained a covenant of good faith and dealing.

  244. US Bank breach this covenant by its actions.

  245. The actions of US Bank were willful, wanton and reckless warranting the
  imposition of punitive damages.

  246. The actions of the Defendants constituted a breach of contract, resulting in
  damages to the Plaintiff, who hired an attorney to commence this case.

  247. Plaintiff’s mortgage loan account has been charged unreasonable fees and
  expenses for the prior foreclosure attempt as alleged in this complaint and for this
  attempt to foreclose as alleged in this complaint.

  248. Plaintiff has suffered emotional damages for embarrassment and humiliation
  by the advertising of an improper foreclosure of his home and an eviction action by
  a purported purchaser.

  249. He has incurred legal fees for the defense of the eviction action.

  250. He has incurred loss of rental income due to the actions of US Bank.

  251. His credit score has decreased due to the improper foreclosure.

  252. As a result his opportunities to obtain credit at reasonable terms have been
  diminished due to the scar of an illegal foreclosure on his credit report.

  253. Plaintiff has been unable to obtain a mortgage loan due to bad credit due to
  the improper foreclosure.

  254. Plaintiff has been worried and distressed that his children will be homeless
  due to the improper foreclosure.
                                           26
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 27 of 54 PageID #: 705




  255. He has lost sleep and has been nervous and agitated due to the illegal
  foreclosure worrying about the future and where he will live.

  256. Due to the improper foreclosure Plaintiff has incurred moving costs and
  expenses to move out of the house, which he would not have incurred without this
  improper foreclosure.

  257. Plaintiff has incurred legal fees for the prosecution of this action and has
  incurred fees for defense of the eviction actions in the Rhode Island 6th Division
  Court.

  258. The fair market value of the Plaintiff’s home is currently $246,000.00. Due
  to the improper foreclosure and the inadequate price paid by US Bank in the
  foreclosure deed and the cancellation of debt notice sent to the Internal Revenue
  Service, Plaintiff faces tax liability.

  259. He will incur the cost to hire an accountant to remedy this situation with
  the Internal Revenue Service.

  260. This liability with the Internal Revenue Service was caused by this
  improper foreclosure.

  261. The actions of US Bank were willful, wanton and reckless warranting the
  imposition of punitive damages.


  WHEREFORE, Plaintiff demands the following relief:

        a.   Damages against US Bank for failure to comply with the terms of the
        mortgage.

        b.    Damages against US Bank for legal fees and actual damages arising
        from the breach of contract.

        c.    Damages against US Bank for charging the Plaintiff fees and costs
        charged to the mortgage loan account arising from the purported foreclosure
        attempt.

        d.     Punitive damages against US Bank.
                                           27
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 28 of 54 PageID #: 706




        e.    Legal fees from US Bank pursuant to the provisions of R.I.G.L § 9-
        1-45.

        f.     All other just and proper relief.

                                          HENRY SALAZAR
                                          By his Attorney


  September 6, 2019                       /s/ John B. Ennis
                                          JOHN B. ENNIS, ESQ. #2135
                                          1200 Reservoir Avenue
                                          Cranston, Rhode Island 02920
                                          (401) 943-9230
                                          Jbelaw75@gmail.com



  COUNT II – VIOLATION OF THE PROVISIONS OF RHODE ISLAND
  GENERAL LAWS § 34-27-3.2

  262. Paragraphs 1-261 are incorporated by reference.

  263. Rhode Island General Laws § 34-27-3.2 requires a mortgagee, or its
  servicing agent, to obtain a certificate of compliance before sending a notice of
  foreclosure sale under § 34-27-4 (b). See § 34-27-3.2 (d) (P.L. 2013, ch. 325.

  264. The mortgagee obtains a certificate of compliance from the mediation
  coordinator at Rhode Island Housing either by sending a required notice of a
  mediation conference to a mortgagor and not receiving a response from the
  mortgagor; See § 34-27-3.2 (h); or by participating in a mediation conference in
  good faith; See § 34-27-3.2 (i).

  265. Neither Selene nor US Bank complied with § 34-27-3.2 before sending the
  Notice of Mortgage Foreclosure Sale pursuant to § 34-27-4 (b).

  266. Neither US Bank nor Selene sent to the Plaintiff the required notice of
  mediation conference to the Plaintiffs, and did not participate in a mediation
  conference with Rhode Island Housing in good faith.
                                            28
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 29 of 54 PageID #: 707




  267. The purported foreclosure deed contains a certificate dated June14, 2016
  when Bank of America was the mortgagee.

  268. However once US Bank became the mortgagee on September 28, 2016, it
  was obliged under the mediation statute to send the Plaintiff a Notice of Mediation
  before sending a Notice of Sale.

  269. Pursuant to 34-27-3.2 (n), because US Bank and Selene on behalf of US
  Bank failed to comply with § 34-27-3.2, the purported foreclosure sale that
  occurred on July 20, 2017, was void, “without limitation of the right of the
  mortgagee thereafter to re-exercise its power of sale or other means of foreclosure
  upon compliance with this section.”

  270. Plaintiff has filed this action within one year of the first notice of advertising
  of the notice of sale.

  271. Notice of this action was provided to the attorney for the Defendant, US
  Bank when the action was filed. Such notice under Rhode Island law constitutes
  service.

  272. Plaintiff has incurred damages as a result of the actions of Selene and US
  Bank for failure to comply with the Mediation Statute as alleged in this complaint.

  273. He has incurred emotional distress due to the actions of Selene and US
  Bank, which caused the improper foreclosure.

  274. As a result of Defendants’ actions he has been worried that he and his family
  will be evicted and will lose his home and has actually incurred moving costs and
  expenses to move out of his home.

  275. He has lost income in rent not paid by his tenants due to this wrongful
  foreclosure without mediation.

  276. He has been charged improper charges costs to his mortgage loan account,
  which include foreclosure costs, legal fees, recording fees, certified mail costs and
  other costs, which he owes after the foreclosure if the foreclosure is rescinded.
  These improper charges are referenced in Count I of this complaint, which is
  incorporated by reference to this Count.


                                            29
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 30 of 54 PageID #: 708



  277. These charges were neither reasonable nor necessary.

  278. These charges to the mortgage loan account were not actually paid to the
  vendors or law firms which sent bills for these costs, but were nevertheless billed
  to the Plaintiff’s mortgage loan account.

  279. His credit score has decreased due to the improper foreclosure.

  280. As a result his opportunities to obtain credit at reasonable terms have been
  diminished due to the scar of an illegal foreclosure on his credit report.

  281. Plaintiff has been unable to obtain a mortgage loan due to bad credit due to
  the improper foreclosure.

  282. Plaintiff has been worried that his children will be homeless due to the
  improper foreclosure. He has lost sleep and has been nervous and agitated due to
  the illegal foreclosure worrying about the future and where he will live.

  283. Due to the improper foreclosure Plaintiff will incur moving costs and
  expenses that he would not have incurred without this improper foreclosure.

  284. Plaintiff has incurred legal fees for the prosecution of this action and has
  incurred fees for defense of the eviction action in the Rhode Island 6 th Division
  Court.

  285. The fair market value of the Plaintiff’s home is currently $266,900.00. Due
  to the improper foreclosure and the inadequate price paid by US Bank in the
  foreclosure deed and the cancellation of debt notice sent to the Internal Revenue
  Service, Plaintiff faces tax liability.

  286. He will incur the cost to hire an accountant to remedy this situation with
  the Internal Revenue Service.

  287. This tax problem was caused by the improper foreclosure.


  Wherefore Plaintiff demands the following relief:

     A. A declaration that the foreclosure sale of the Plaintiff’s Property on July 20,
        2017, was invalid and void;
                                           30
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 31 of 54 PageID #: 709




     B. A declaration that the foreclosure deed recorded on July 20, 2017 in the land
        records for the City of Providence at Book 11807 Page 128, is invalid and
        void;

     C. Actual and compensatory damages and legal fees and costs.

     D. Grant all other just and proper relief

                                            HENRY SALAZAR
                                            By his Attorney


  September 6, 2019                         /s/ John B. Ennis
                                            JOHN B. ENNIS, ESQ. #2135
                                            1200 Reservoir Avenue
                                            Cranston, Rhode Island 02920
                                            (401) 943-9230
                                            Jbelaw75@gmail.com

                                     COUNT III

                              VIOLATION OF R.I.G.L 19-14.11-4

  288. The allegations of paragraphs 1-287 are incorporated by reference.

  289. Selene is a third party loan servicer subject to the provisions of R.I.G.L. 19-
  14.11-4.

  290. This statute prohibits third party loan servicers from certain actions. This
  statute prohibits the following actions:


  § 19-14.11-4. Prohibited acts and practices.

  It is a violation of this chapter for a person to:

  (1) Directly or indirectly employ any scheme, device, or artifice to defraud or
  mislead borrowers or lenders or to defraud any person.


                                              31
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 32 of 54 PageID #: 710



  (2) Engage in any unfair or deceptive practice toward any person.

  (3) Obtain property by fraud or misrepresentation.

  (4) Use any unfair or unconscionable means in servicing a loan.

  (5) Knowingly misapply or recklessly apply loan payments to the outstanding
  balance of a loan.

  (6) Knowingly misapply or recklessly apply payments to escrow accounts.

  (7) Require the unnecessary forced placement of insurance when adequate
  insurance is currently in place.

  (8) Fail to provide loan payoff information within the time period set forth in
  chapter 19.

  (9) Charge excessive or unreasonable fees to provide loan payoff information.

  (10) Fail to manage and maintain escrow accounts in accordance with § 19-9-2.

  (11) Knowingly or recklessly provide inaccurate information to a credit bureau,
  thereby harming a consumer's credit worthiness.

  (12) Fail to report both the favorable and unfavorable payment history of the
  consumer to a nationally recognized consumer credit bureau at least annually if the
  servicer regularly reports information to a credit bureau.

  (13) Collect private mortgage insurance beyond the date for which private
  mortgage insurance is required.

  (14) Knowingly or recklessly facilitate the illegal foreclosure of real property
  collateral.

  (15) Knowingly or recklessly facilitate the illegal repossession of chattel collateral.

  (16) Fail to respond to consumer complaints in a timely manner.

  (17) Conduct any business covered by this chapter without holding a valid license
  as required under this chapter, or assist, or aid and abet, any person in the conduct
  of business under this chapter without a valid license as required under this
  chapter.
                                            32
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 33 of 54 PageID #: 711



  (18) Fail to comply with any federal or state law, rule, or other legally binding
  authority relating to the evaluation of loans for modification purposes or the
  modification of loans.

  (19) Fail to comply with this chapter, or rules adopted under this chapter, or fail to
  comply with any orders or directives from the director, or fail to comply with any
  other state or federal law, including the regulations thereunder, applicable to any
  business authorized or conducted under this chapter.

  291. By its attempted exercise of the statutory power of sale as alleged, Selene as
  alleged above has violated the following provisions of this statute:

  (2) Engage in any unfair or deceptive practice toward any person.

  (3) Obtain property by fraud or misrepresentation.

  (4) Use any unfair or unconscionable means in servicing a loan.

  (14) Knowingly or recklessly facilitate the illegal foreclosure of real property
  collateral.

  292. The conduct of Selene violates the provisions of this statute and are deemed
  by the State of Rhode Island to be illegal acts, which are prohibited the State of
  Rhode Island.

  293. These actions are unfair and deceptive and prohibited by law.

  294. Plaintiff has alleged actual damages arising from the conduct of Selene in
  this complaint.

        Wherefore Plaintiff demands judgment for actual damages, punitive

  damages and legal fees for the actions of SELENE which violated the provisions

  of R.I.G.L 19-14.11-4 and to grant all other just and proper relief.


                                          HENRY SALAZAR
                                          By his Attorney



                                            33
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 34 of 54 PageID #: 712



  September 6, 2019                     /s/ John B. Ennis
                                        JOHN B. ENNIS, ESQ. #2135
                                        1200 Reservoir Avenue
                                        Cranston, Rhode Island 02920
                                        (401) 943-9230
                                        Jbelaw75@gmail.com



                            COUNT IV

  VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT BY
  SELENE BY THREATENING TO SCHEDULE A FORECLOSURE SALE
  IN VIOLATION OF 1692e(5) and 1692f(6) OF THE FDCPA

  295. Paragraphs 1- 294 are incorporated by reference.

  296. Selene is debt collector as defined by 15 USC 1692 et seq.

  297. The primary business of Selene is the collection of debts.

  298. Selene collects payments for owners of mortgages.

  299. The only business of Selene is the collecting of debts for owners of
  mortgages.

  300. Selene primary business is not the enforcement of security interests.

  301. At the time that Selene commenced servicing of the Plaintiff’s mortgage
  loan, the Plaintiff was in arrears.

  302. At the time that Selene commenced servicing on November 1, 2019, the
  Plaintiff’s mortgage loan was due to February 1, 2016.

  303. Since June 25, 2017 Selene has committed a violation of the FDCPA and is
  liable to the Plaintiff for compensatory damages, statutory damages, and attorney
  fees and costs for violations.

  304. Selene has used unfair and unconscionable means to collect or attempt to
  collect a debt against the Plaintiff.
                                          34
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 35 of 54 PageID #: 713




  305. Selene, through its attorney, threatened to commence a non-judicial
  foreclosure to effect dispossession of the Plaintiff of his property even through
  US Bank and Selene had no present right to possession of the property claimed as
  collateral through an enforceable security interest.

  306. As alleged above, Selene mailed the Plaintiff a Notice of Sale in an attempt
  to collect a debt despite the fact that it had not mailed the Plaintiff a default letter
  which was compliant with the terms of the mortgage.

  307. As alleged above, Selene mailed the Plaintiff a Notice of Sale despite the
  fact that it had not mailed the Plaintiff a mediation notice pursuant to R.I.G.L. 34-
  27-3.2.

  306. This action was a violation of the provisions of 1692f(6) of the FDCPA.

  307. This action was also a violation of the provisions of 1692e(5) of the FDCPA
  by making a threat to taken an action which could not be legally taken.

  308. The facts alleged in this complaint establish that US Bank did not have the
  present right to possession of the property claimed as collateral through an
  enforceable security interest.

  309. As alleged above, Selene violated 15 U.S.C 1692e(5) by threatening to take
  legal action which it could not take.

  310. It advised the consumer, that a sale would occur on June 28, 2017 despite
  the fact that no mediation notice had been sent by US Bank or Selene acting on its
  behalf and that a defective default letter had been sent to the Plaintiff.

  311. All the actions of Selene alleged in this complaint were designed to compel
  the Plaintiff to pay monies to US Bank and Selene on behalf of US Bank as
  alleged owner of the note and mortgage under the false threat of foreclosure of his
  home unless he made such a payment to Selene, through Korde on behalf of US
  Bank.

  312. The Plaintiff has incurred actual damages as a result of the conduct of
  Selene.



                                             35
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 36 of 54 PageID #: 714



  313. Plaintiff has incurred damages as a result of the actions of Selene and US
  Bank for failure to comply with the Mediation Statute as alleged in this complaint.

  314. He has incurred emotional distress due to the actions of Selene and US
  Bank, which caused the improper foreclosure.

  315. As a result of Defendants’ actions he has been worried that he and his family
  will be evicted and will lose his home.

  316. He has lost income in rent not paid by his tenants due to this wrongful
  foreclosure without mediation.

  319. The Plaintiff has incurred actual damages as a result of the violations of the
  FDCPA:

        a.     Plaintiff has incurred costs for gasoline to visit his attorney on at least
        five occasions, driving to his attorney’s office for round trips totaling 8.6
        miles. The IRS standard mileage allowance provides for .56 per mile.

        b.     Plaintiff has used his cell phone to call and receive calls from his
        attorney. These calls are charged to him pursuant to his cell phone usage and
        monthly fees.

        c.    Plaintiff has used electricity to recharge his cell phone for calls when
        he spoke with his attorney.

        d.    He has incurred attorney fees and costs for the prosecution of this
        action.

        e.    He has suffered emotional damages for embarrassment
        and humiliation by the advertising of a foreclosure of his home and a
        potential loss of his home, through an invalid foreclosure sale.

        f.     His mortgage loan account has been charged unreasonable fees and
        costs for uncorroborated and unreasonable and unnecessary property
        inspections and improper legal fees and costs. Such costs have rendered a
        modification of the mortgage loan more expensive to the Plaintiff




                                            36
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 37 of 54 PageID #: 715



  320. As a result of the above described acts of Selene, it is liable to the Plaintiff
  for actual damages, statutory damages, attorney’s fees and costs.

  WHEREFORE, Plaintiff demands that Judgment be entered against Selene for the
  following relief:

        A.    Judgment against Selene for actual damages, and statutory damages of
        $1,000.00 for each violation of the FDCPA and legal fees and costs

        B.    For all other just and proper relief.


                                                 HENRY SALAZAR
                                                 By their Attorney


  September 6, 2019                              /s/ John B. Ennis
                                                 JOHN B. ENNIS, ESQ. #2135
                                                 1200 Reservoir Avenue
                                                 Cranston, Rhode Island 02920
                                                 (401) 943-9230
                                                 Jbelaw75@gmail.com



                                          COUNT V

  VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT BY
  SELENE BY THREATENING TO EVICT THE PLAINTIFF FROM HIS
  HOME AND IN FACT FILING AN EVICTION AGAINST THE
  PLAINTIFF


  321. Paragraphs 1-320 are incorporated by reference.

  323. Selene, has also through its attorney, threatened to evict the Plaintiff by two
  purported termination letters mailed to the Plaintiff in an attempt to collect a debt
  on behalf of US Bank as alleged above.



                                            37
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 38 of 54 PageID #: 716



  324. It hired its attorney to send termination notices to the Plaintiff threatening to
  take legal action which could not be taken, in violation of 1692e(5) of the FDCPA.

  325. The Plaintiff has had to hire an attorney to defend these two complaints in
  the District Court.

  326. The Plaintiff has incurred actual damages as a result of the violations of the
  FDCPA:

        a.     Plaintiff has incurred costs for gasoline to visit his attorney on at least
        two occasions, driving to his attorney’s office for round trips totaling 8.6
        miles. The IRS standard mileage allowance provides for .56 per mile.

        b.     Plaintiff has used his cell phone to call and receive calls from his
        attorney. These calls are charged to him pursuant to his cell phone usage and
        monthly fees.

        c.    Plaintiff has used electricity to recharge his cell phone for calls when
        he spoke with his attorney.

        d.    He has incurred attorney fees and costs for the prosecution of this
        action.

        e.     He has incurred the cost of defending the two eviction cases by US
               Bank.

        f.     He has incurred the stress of being served with an eviction action
               threatening to evict him from his home along with his family.


        WHEREFORE, Plaintiff demands that Judgment be entered against Selene

  for the following relief:

        A.    Judgment against Selene for actual damages, and statutory damages of
        $1,000.00 for each violation of the FDCPA and legal fees and costs

        B.     For all other just and proper relief.



                                             38
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 39 of 54 PageID #: 717



                                               HENRY SALAZAR
                                               By their Attorney


  September 6, 2019                            /s/ John B. Ennis
                                               JOHN B. ENNIS, ESQ. #2135
                                               1200 Reservoir Avenue
                                               Cranston, Rhode Island 02920
                                               (401) 943-9230
                                               Jbelaw75@gmail.com



                     COUNT VI
        VIOLATION OF REGULATION X FOR NOT CORRECTING AN
        ERROR REGARDING REMOVAL OF LEGAL FEES AND COSTS
        AND RESCIDNING A FORECLOSURE DUE TO FAILURE TO
        COMPLY WITH R.I.G.L. §34-27-3.2

  327. Paragraphs 1-326 are incorporated by reference.

  327. This is an action for actual and statutory damages filed by the Plaintiff for
  violations of the Dodd-Frank Wall Street Reform and Consumer Protection Act
  (DFA) and specifically of the Regulations enacted pursuant thereto by the
  Consumer Financial Protection Bureau (CFPB). This is also an action for actual
  and statutory damages filed by the Plaintiff for violations of the Real Estate
  Settlement Procedures Act, (“RESPA”) and the Truth in Lending Act, 15 U.S.C. §
  1601 et. seq. (“TILA”).

  328. This action is specifically filed to enforce the Regulations that became
  effective on January 10, 2014, specifically 12 CFR § 1024.36(c) and 12 CFR
  §1024.36(d)(2)(i)(A) of Regulation X.

  329. Selene Finance, LP performs its mortgage loan servicing business under the
  name of Selene. It is the servicer of a Promissory Note and Deed of Trust on the
  Plaintiff’s residential real estate.

  330. In January 2013, the Consumer Financial Protection Bureau issued a number
  of final rules concerning mortgage markets in the United States, pursuant to the

                                          39
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 40 of 54 PageID #: 718



  Dodd-Frank Wall Street Reform and Consumer Protection Act (DFA), Public Law
  No. 111-203, 124 Stat. 1376 (2010).

  331. Specifically, on January 17, 2013, the CFPB issued the Real Estate
  Settlement Procedures Act (Regulation X) and the Truth in Lending Act
  (Regulation Z) Mortgage Servicing Final Rules, 78 FR §10901 (Regulation Z)
  (February 14, 2013) and 78 FR §10695 (Regulation X)(February 14, 2013). These
  Regulations became effective on January 10, 2014 and were amended on April 19,
  2018.

  332. The residential mortgage loan in this case is a "federally related mortgage
  loan" as that term is defined by Regulation 1024.2 (b) of the said Regulations.

  333. The Defendant in this case is subject to the said Regulations and does not
  qualify for any of the exceptions noted in the said Regulations for "small
  servicers." Neither is Defendant a “qualified lender,” as defined in 12 CFR §
  617.7000.

  334. The Plaintiff is asserting a claim for relief against the Defendant for breach
  of the specific Rules under Regulation X as set forth below.

  335. The Plaintiff has a private right of action under the Real Estate Settlement
  Procedures Act, 12 U.S.C. § 2605(f) for these breaches and such an action includes
  actual damages, costs, statutory damages and attorney’s fees.

  336. On or about November 21, 2017, the Plaintiff sent a written notice of error
  to the Defendant that included the name of the borrower, the identity of the
  account, the property description and stated the information requested.

  337. This request was made pursuant to 12 CFR § 1024.36(a).

  338. The Notice of Error was mailed by certified mail, return receipt requested,
  having an article number 9407110898765001605252.

  339. The Notice was mailed to the address noticed by the Defendant on its
  website as the designated address for sending a Notice of Error as provided for by
  12 CFR § 1024.35.

  340. The Notice was received by the Defendant on November 24, 2017.


                                           40
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 41 of 54 PageID #: 719



  341. A copy of the Notice of Error is attached as Exhibit L to the original
  complaint.

  342. The Plaintiff’s Notice of Error referenced failure to correct an error by
  which Defendant had added legal fees, advertising costs and other improper fees
  relating to an attempted foreclosure of Plaintiff’s home without sending the
  Plaintiff a Notice of Mediation pursuant to R.I.G.L.§ 34-27-3.2.

  343. Under 12 CFR 1024.35 the Notice of Error had to be responded to by the
  Defendant within thirty (30) business days of the date of the receipt of the Request.

  344. The Regulations provide that in computing this time period public holidays,
  Saturdays and Sundays are excluded.

  345. As a result, in this case, the written response was due no later than January
  10, 2018.

  346. Defendant did not correct the error within thirty business days. When it did
  send a letter to Plaintiff after receiving this Notice of Error on December 28, 2017,
  it failed to correct the error and refused to remove any fees for the purported
  foreclosure or rescind the foreclosure sale.

  347. Instead of responding to the Notice of Error and correcting the error, it stated
  in this letter:

  Last, as it relates your inquires and notices of errors regarding the previous
  foreclosure action, we respectfully request that you contact our foreclosure counsel
  Korde and Associates, P.C. at (847)770-4125.

  348. This reference to contact its attorney did not comply with its responsibilities
  pursuant to Regulation X.

  349. This letter by Defendant was its only purported response to this Notice of
  Error.

  350. In its purported response, Selene did not comply with its obligations under
  RESPA or Regulation X.



                                           41
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 42 of 54 PageID #: 720



  351. Pursuant to 12 CFR 1024.35 , Defendant was required to respond to a Notice
  of Error as follows:

        (A)Correcting the error or errors identified by the borrower and providing
        the borrower with a written notification of the correction, the effective date
        of the correction, and contact information, including a telephone number, for
        further assistance; or
        (B) Conducting a reasonable investigation and providing the borrower with a
        written notification that includes a statement that the servicer has determined
        that no error occurred, a statement of the reason or reasons for this
        determination, a statement of the borrower's right to request documents
        relied upon by the servicer in reaching its determination, information
        regarding how the borrower can request such documents, and contact
        information, including a telephone number, for further assistance.


  352. Selene did neither. It did not correct the error. Nor did it conduct a
  reasonable investigation and provide the Plaintiff with a written notification that no
  error occurred as required by RESPA and Regulation X.
  353. Instead, Selene ignored the error and instead directed the Plaintiff to contact
  its foreclosure attorney, and did not comply in any way with its obligations under
  RESPA and Regulation X.

  354. The Defendant has exhibited a pattern and practice of failing to comply with
  the Regulations as it failed to respond to or correct the error as indicated in this
  amended complaint and by failing to comply with its obligations under RESPA
  and Regulation X to respond to any of the other nine Notices of Error alleged in
  this Amended Complaint.

  355. As indicated by the other noncompliant responses to the Notices of Error,
  the pattern and practice of Selene is to ignore Requests for Information and Notices
  of Error and to instead respond by letters which merely state a generic response
  denying that the consumer is entitled to this information or to merely ignore the
  error and make no response.

  356. As a result of this lack of compliance by the Defendant, Selene is liable to
  Plaintiff for actual damages, statutory damages, costs and attorney’s fees for failure
  to correct the error.

                                            42
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 43 of 54 PageID #: 721




  357. The Plaintiff has incurred actual damages, costs and legal fees arising from
  the failure and refusal of Selene to respond to or correct this Notice of Error as
  required by RESPA and 12 C.F.R. 1024.35.

  358. The Plaintiff has incurred costs for gasoline to visit his attorney to discuss
  the notice of error on at least five occasions, driving to his attorney’s office for a
  round trip totaling 8.6 miles. The IRS standard mileage allowance provides for .56
  per mile.

  359. He has had to incur the expense of using electricity to recharge his cell
  phone to call and receive calls from his attorney regarding the notice of error and
  refusal to rescind the foreclosure.

  356. He has incurred postage, costs of envelopes and paper and copying costs in
  transmitting this Notice of Error to Selene.

  357. He has incurred attorney fees to his attorney in conjunction with his review
  of the error committed by Selene, which it has not corrected.

  358. His mortgage loan has been charged improper fees and costs arising from
  the purported foreclosure without sending a notice of mediation and a valid default
  letter, pursuant to the terms of the mortgage.

  359. He has taken time from his work schedule to discuss the failure of the
  Defendant to correct the error and the need to file this action regarding this error.

  360. He has incurred attorney fees and costs for the prosecution of this action
  regarding this failure to correct this error. His fee agreement with his attorney
  provides that he will be responsible for legal fees expenses incurred in regard to
  this action.

  361. Selene has demonstrated by its failure to correct any of the other errors
  alleged and the failure to properly respond to any errors alleged in this complaint,
  that it does not comply with the requirements of 12 C.F.R. 1024.35 and merely
  refuses to either acknowledge those errors or cites generic responses and does not
  make any reasonable efforts to comply with its obligations under RESPA or 12
  C.F.R. 1024.35, but merely ignores all Regulation X Requests for Information and
  Notices of Error.


                                            43
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 44 of 54 PageID #: 722




  WHEREFORE, Plaintiff demands judgment for all actual damages alleged in this
  Count plus statutory damages of $2,000.00 for this violation of Regulation X,
  plus attorney fees and costs.

                                                HENRY SALAZAR
                                                By his Attorney


  September 6, 2019                             /s/ John B. Ennis
                                                JOHN B. ENNIS, ESQ. #2135
                                                1200 Reservoir Avenue
                                                Cranston, Rhode Island 02920
                                                (401) 943-9230
                                                Jbelaw75@gmail.com



                            COUNT VII


  VIOLATION OF REGULATION X FOR NOT CORRECTING AN ERROR
  REGARDING REMOVAL OF LEGAL FEES AND COSTS AND
  RESCINDING A FORECLOSURE DUE TO FAILURE TO MAIL THE
  CONSUMER A DEFAULT NOTICE WHICH WAS A CONDITION
  PRECEDENT TO ACCELERATION AND SALE AND THE EXERCISE OF
  THE STATUTORY POWER OF SALE

  361. Paragraphs 1-360 are incorporated by reference.

  362. The Plaintiff is asserting a claim for relief against the Defendant for breach
  of the specific Rules under Regulation X as set forth below. The Plaintiff has a
  private right of action under the Real Estate Settlement Procedures Act, 12 U.S.C.
  § 2605(f) for these breaches and such an action includes actual damages, costs,
  statutory damages and attorney’s fees.

  363. On or about November 21, 2017, the Plaintiff sent a written notice of error
  to the Defendant that included the name of the borrower, the identity of the
  account, the property description and stated the information requested. This request
  was made pursuant to 12 CFR § 1024.36(a).
                                           44
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 45 of 54 PageID #: 723




  364. The Notice of Error was mailed by certified mail, return receipt requested,
  having an article number 9407110898765001605368.

  365. The Notice was mailed to the address noticed by the Defendant on its
  website as the designated address for sending a Notice of Error as provided for by
  12 CFR § 1024.35.

  366. The Notice was received by the Defendant on November 24, 2017.

  367. A copy of the Notice of Error is attached as Exhibit J to the original
  complaint.

  368. Plaintiff’s Notice of Error referenced failure to correct an error by which
  Defendant had added legal fees, advertising costs and other improper fees relating
  to an attempted foreclosure of Plaintiff’s home without sending the Plaintiff a
  Default Notice pursuant to the terms of the mortgage.

  369. Under 12 CFR 1024.35 the Notice of Error had to be responded to by the
  Defendant within thirty (30) business days of the date of the receipt of the Request.
  The Regulations provide that in computing this time period public holidays,
  Saturdays and Sundays are excluded. As a result, in this case, the written response
  was due no later than January 10, 2018.
  370. Defendant did not correct the error within thirty business days. When it did
  send a letter TO Plaintiff after receiving this Notice of Error, on December 28,
  2017, it failed to correct the error and refused to remove any fees for the
  purported foreclosure or rescind the foreclosure sale.

  371. Instead of responding to the Notice of Error and correcting the error, it stated
  in this letter:

  Last, as it relates your inquires and notices of errors regarding the previous
  foreclosure action, we respectfully request that you contact our foreclosure counsel
  Korde and Associates, P.C. at (847)770-4125.

  372. This letter by Defendant was its only purported response to this Notice of
  Error.



                                           45
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 46 of 54 PageID #: 724



  373. In its purported response, Selene did not comply with its obligations under
  RESPA or Regulation X.

  374. Pursuant to 12 CFR 1024.35 , Defendant was required to respond to a Notice
  of Error as follows:

        (A)Correcting the error or errors identified by the borrower and providing
        the borrower with a written notification of the correction, the effective date
        of the correction, and contact information, including a telephone number, for
        further assistance; or
        (B) Conducting a reasonable investigation and providing the borrower with a
        written notification that includes a statement that the servicer has determined
        that no error occurred, a statement of the reason or reasons for this
        determination, a statement of the borrower's right to request documents
        relied upon by the servicer in reaching its determination, information
        regarding how the borrower can request such documents, and contact
        information, including a telephone number, for further assistance.


  375. Selene did neither. It did not correct the error. Nor did it conduct a
  reasonable investigation and provide the Plaintiff with a written notification that no
  error occurred as required by RESPA and Regulation X.


  376. Instead, Selene ignored the error and instead directed the Plaintiff to contact
  its foreclosure attorney, and did not comply in any way with its obligations under
  RESPA and Regulation X.

  377. The Defendant has exhibited a pattern and practice of failing to comply with
  the Regulations as it failed to respond to or correct the error as indicated in this
  amended complaint and by failing to comply with its obligations under RESPA
  and Regulation X to respond to any of the other nine Notices of Error alleged in
  this Amended Complaint.

  378. As indicated by the other noncompliant responses to the Notices of Error,
  the pattern and practice of Selene is to ignore Requests for Information and Notices
  of Error and to instead respond by letters which merely state a generic response
  denying that the consumer is entitled to this information or to merely ignore the
  error and make no response.

                                            46
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 47 of 54 PageID #: 725




  379. As a result of this lack of compliance by the Defendant, Selene is liable to
  Plaintiff for actual damages, statutory damages, costs and attorney’s fees for failure
  to correct the error.

  380. The Plaintiff has incurred actual damages, costs and legal fees arising from
  the failure and refusal of Selene to respond to or correct this Notice of Error as
  required by RESPA and 12 C.F.R. 1024.35.

  381. The Plaintiff has incurred costs for gasoline to visit his attorney to discuss
  the notice of error on at least one occasion, driving to his attorney’s office for a
  round trip totaling 8.6 miles. The IRS standard mileage allowance provides for .56
  per mile.

  382. He has had to incur the expense of using electricity to recharge his cell
  phone to call and receive calls from his attorney regarding the notice of error and
  refusal to rescind the foreclosure.

  382. He has incurred postage, costs of envelopes and paper and copying costs in
  transmitting this Notice of Error to Selene.

  384. He has incurred attorney fees to his attorney in conjunction with his review
  of the error committed by Selene, which it has not corrected.

  385. His mortgage loan has been charged improper fees and costs arising from
  the purported foreclosure without sending a notice of mediation and a valid default
  letter, pursuant to the terms of the mortgage.

  386. He has taken time from his work schedule to discuss the failure of the
  Defendant to correct the error and the need to file this action regarding this error.

  387. He has incurred attorney fees and costs for the prosecution of this action
  regarding this failure to correct this error. His fee agreement with his attorney
  provides that he will be responsible for legal fees expenses incurred in regard to
  this action.

  388. As alleged previously, Selene has demonstrated by its failure to correct any
  of the other errors alleged and the failure to properly respond to any errors, that it
  does not comply with the requirements of 12 C.F.R. 1024.35 and merely refuses to
  either acknowledge those errors or cites generic responses and does not make any
                                            47
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 48 of 54 PageID #: 726



  reasonable efforts to comply with its obligations under RESPA or 12 C.F.R.
  1024.35, but merely ignores all Regulation X Requests for Information and
  Notices of Error..


  WHEREFORE, Plaintiff demands judgment for all actual damages alleged in this
  Count plus statutory damages of $2,000.00 for this violation of Regulation X,
  plus attorney fees and costs.

                                               HENRY SALAZAR
                                               By his Attorney


  September 6, 2019                            /s/ John B. Ennis
                                               JOHN B. ENNIS, ESQ. #2135
                                               1200 Reservoir Avenue
                                               Cranston, Rhode Island 02920
                                               (401) 943-9230
                                               Jbelaw75@gmail.com

                   COUNT V
  COMPLAINT FOR DAMAGES FOR VIOLATIONS OF THE TRUTH IN
  LENDING ACT BY US BANK’s FAILURE TO SEND THE PLAINTIFF A
  MONTHLY MORTGAGE STATEMENT EACH MONTH PURSUANT TO
  THE PROVISIONS OF 12 C.F.R. 1026.41 AND 15 U.S.C. 1638

  389. Paragraphs 1-388 are incorporated by reference.

  390. This is an action for damages brought by the Plaintiff, who is a consumer,
  for US Bank’s violations of the Truth in Lending Act, 15 U.S.C. §1601 et seq.
  (“TILA”).

  391. Specifically, Plaintiff seeks the remedies provided in TILA for Defendant’s
  failure to send the Plaintiff monthly mortgage statements as required by 15 U.S.C.
  §§ 1638 and 12 C.F.R. 1026.41 respectively.

  392. This Court has jurisdiction pursuant to 15 U.S.C. §1640 to provide private
  remedies for failure to respond to provide a borrower monthly statements. 15
  U.S.C. § 1640 provides for statutory damages of the type alleged in this Complaint


                                          48
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 49 of 54 PageID #: 727



  to a range of not less than $400.00 nor greater than $4,000.00. Jurisdiction is
  further conferred on this Court by 15 U.S.C. §1640(e).

  393. The Defendant, Selene is a limited liability company, which services
  residential mortgage loans. Selene is the servicer of the mortgage loan, which is
  the subject of this complaint

  394. US Bank claims to be the owner of the mortgage note and mortgage loan.

  395. The mortgage loan is a “federally related mortgage loan” as defined in 12
  U.S.C. § 2602(1).

  396. Plaintiff was not sent an accurate periodic monthly in compliance with 12
  C.F.R. 1026.41 since June 25, 2017.

  397. Pursuant to 12 C.F.R. 1026.41, the loan servicer on behalf of the creditor,
  US Bank was required to send the Plaintiff a monthly mortgage statement that
  provides the following information:

  (d) Content and layout of the periodic statement. The periodic statement
  required by this section shall include:
  (1) Amount due. Grouped together in close proximity to each other and located at
  the top of the first page of the statement:
  (i) The payment due date;
  (ii) The amount of any late payment fee, and the date on which that fee will be
  imposed if payment has not been received; and
  (iii) The amount due, shown more prominently than other disclosures on the page
  and, if the transaction has multiple payment options, the amount due under each of
  the payment options.
  (2) Explanation of amount due. The following items, grouped together in close
  proximity to each other and located on the first page of the statement:
  (i) The monthly payment amount, including a breakdown showing how much, if
  any, will be applied to principal, interest, and escrow and, if a mortgage loan has
  multiple payment options, a breakdown of each of the payment options along with
  information on whether the principal balance will increase, decrease, or stay the
  same for each option listed;
  (ii) The total sum of any fees or charges imposed since the last statement; and
  (iii) Any payment amount past due.
  (3) Past Payment Breakdown. The following items, grouped together in close
  proximity to each other and located on the first page of the statement:
                                           49
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 50 of 54 PageID #: 728



  (i) The total of all payments received since the last statement, including a
  breakdown showing the amount, if any, that was applied to principal, interest,
  escrow, fees and charges, and the amount, if any, sent to any suspense or unapplied
  funds account; and
  (ii) The total of all payments received since the beginning of the current calendar
  year, including a breakdown of that total showing the amount, if any, that was
  applied to principal, interest, escrow, fees and charges, and the amount, if any,
  currently held in any suspense or unapplied funds account.
  (4) Transaction activity. A list of all the transaction activity that occurred since
  the last statement. For purposes of this paragraph (d)(4), transaction activity means
  any activity that causes a credit or debit to the amount currently due. This list must
  include the date of the transaction, a brief description of the transaction, and the
  amount of the transaction for each activity on the list.
  (5) Partial payment information. If a statement reflects a partial payment that
  was placed in a suspense or unapplied funds account, information explaining what
  must be done for the funds to be applied. The information must be on the front
  page of the statement or, alternatively, may be included on a separate page
  enclosed with the periodic statement or in a separate letter.
  (6) Contact information. A toll-free telephone number and, if applicable, an
  electronic mailing address that may be used by the consumer to obtain information
  about the consumer's account, located on the front page of the statement.
  (7) Account information. The following information:
  (i) The amount of the outstanding principal balance;
  (ii) The current interest rate in effect for the mortgage loan;
  (iii) The date after which the interest rate may next change;
  (iv) The existence of any prepayment penalty, as defined in§ 1026.32(b)(6)(i), that
  may be charged;
  (v) The Web site to access either the Bureau list or the HUD list of
  homeownership counselors and counseling organizations and the HUD toll-free
  telephone number to access contact information for homeownership counselors or
  counseling organizations; and
  (8) Delinquency information. If the consumer is more than 45 days delinquent,
  the following items, grouped together in close proximity to each other and located
  on the first page of the statement or, alternatively, on a separate page enclosed with
  the periodic statement or in a separate letter:
  (i) The date on which the consumer became delinquent;
  (ii) A notification of possible risks, such as foreclosure, and expenses, that may be
  incurred if the delinquency is not cured;
  (iii) An account history showing, for the previous six months or the period since
  the last time the account was current, whichever is shorter, the amount remaining
                                            50
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 51 of 54 PageID #: 729



  past due from each billing cycle or, if any such payment was fully paid, the date on
  which it was credited as fully paid;
  (iv) A notice indicating any loss mitigation program to which the consumer has
  agreed, if applicable;
  (v) A notice of whether the servicer has made the first notice or filing required by
  applicable law for any judicial or non-judicial foreclosure process, if applicable;
  (vi) The total payment amount needed to bring the account current; and
  (vii) A reference to the homeownership counselor information disclosed pursuant
  to paragraph (d)(7)(v) of this section.

  398. None of these statements have been sent to the Plaintiff, inconformity with
  Regulation Z since June 25, 2017.

  399. The Plaintiff has been charged advertising costs and attorney and
  foreclosure costs and improper property maintenance charges in various amounts
  relating to an advertised foreclosure sale on the decedent’s mortgage loan account
  which was charged to the mortgage loan account and were reflected on the
  mortgage statements sent to the consumer for all dates since June 25, 2017, as
  alleged in Count I of this complaint.

  400. These charges were not appropriate due to the fact that the consumer was
  not provided a mediation notice pursuant to R.I.G.L. 34-27-3.2 or a proper default
  notice pursuant to the terms of the mortgage and the purported property inspection
  fees were not proper charges pursuant to the terms of the mortgage.

  401. Due to the improper charges for the foreclosure expenses each of the three
  statements sent to the Plaintiff were defective as these charges or portions of theme
  were included in all statements sent to the consumer by Selene.

  402. When TILA was adopted, the purpose of this statute was to provide a
  homeowner with accurate information regarding the status of his mortgage loan
  account.

  403. This statute was designed to provide accurate information on a timely basis
  of all charges to the account so that the consumer could contest such charges in the
  event that the charges were not accurate.

  404. As alleged in Count I and this count of the complaint, the statements sent to
  the consumer from June 2017 to the date of the purported foreclosure were not
  accurate.
                                           51
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 52 of 54 PageID #: 730



  405. These statements all deceptively stated the incorrectly charged fees and costs
  referenced in Count I of this complaint.

  406. As a result of this failure to comply with 12 C.F.R. 1026.41 and TILA,
  Defendant, US Bank is liable for actual damages and statutory damages of up to
  $4,000.00 for any inaccurate statements since June 25, 2017 which were not in
  conformity with 12 C.F.R. 1026.41 and TILA or were not sent to the Plaintiff at
  all.

  407. As a result of his receipt of these deceptive and inaccurate statements, the
  Plaintiff was not provided the accurate information mandated by TILA regarding
  his actual obligation due on his mortgage loan account.

  408. As a result of his receipt of these deceptive and inaccurate statements, the
  Plaintiff incurred time from his work schedule and his life activities to read these
  inaccurate statements, taking the additional time to review these statements for
  accuracy.

  409. As a result of his receipt of these deceptive and inaccurate statements, he has
  incurred costs to visit his attorney on at least five occasions, to discuss the
  statements and their effect. driving to his attorney’s office for a round trip totaling
  8.6 miles. The IRS standard mileage allowance provides for .56 per mile.

  410. As a result of his receipt of these deceptive and inaccurate statements, he has
  taken time to call his attorney and a Spanish speaking interpreter to assist him in
  reviewing these statements.

  411. The loan servicer Selene reported the principal balance of the mortgage loan
  reported on each of these deceptive and inaccurate statements to the three credit
  reporting agencies, thus causing the amount due on his mortgage loan account to
  be reported inaccurately.

  412. The inaccurate charges and balances on his periodic statements where
  reported to the three credit reporting agencies and adversely effected his credit
  score, causing him decreased credit opportunities.

  413. He has incurred attorney fees and costs for the prosecution of this action. His
  fee agreement with their attorney provides that he will be responsible for legal fees
  expenses incurred in regard to this action.


                                            52
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 53 of 54 PageID #: 731



         WHERFORE, Plaintiff demands Judgment against US Bank for statutory
  damages of at least $4,000.00, for each failure to send a monthly mortgage
  statement in conformity with TILA since June 25, 2017 plus actual damages, plus
  attorney fees and costs and all other just and proper relief.


                                               HENRY SALAZAR
  September 6, 2019                            By its Attorney


                                               /s/ John B. Ennis
                                               JOHN B. ENNIS, ESQ. #2135
                                               1200 Reservoir Avenue
                                               Cranston, Rhode Island 02920
                                               (401) 943-9230
                                               Jbelaw75@gmail.com



                          COUNT VII
                      DECLARATORY JUDGMENT

  414. Paragraphs 1- 415 are incorporated by reference.

  416. This Court has jurisdiction to issue Declaratory Judgments.

  417. The failure of US Bank to comply with the terms of the mortgage, by virtue
  of a valid default notice and to provide mediation rendered the purported
  foreclosure void.

  418. The purported exercise of the statutory power of sale by US Bank on July
  20, 2017, without a valid default notice and without a Notice of Mediation having
  been sent rendered the purported foreclosure void.

  419. As a result the purported deed recorded in the City of Providence should be
  vacated and rescinded.

  420. This Court has the power to declare that the aforementioned deed to be void
  and without any effect.


                                          53
Case 1:18-cv-00495-MSM-PAS Document 33 Filed 09/06/19 Page 54 of 54 PageID #: 732



  421. Plaintiff has incurred legal fees for the prosecution of this action.

  Wherefore Plaintiff demands the following relief:

     A. A declaration that the foreclosure sale of the Plaintiff’s Property on July 20,
        2017, was invalid and void;

     B. A declaration that the foreclosure deed recorded on August 22, 2017, in the
        land records for the City of Providence at Book 11807 Page 128, is invalid
        and void;

     C. Order Bank and Selene to pay back to Pedro Salazar any consideration that
        he paid for the property.



                                                 HENRY SALAZAR

                                                 By his Attorney
  September 6, 2019
                                                 /s/ John B. Ennis
                                                 JOHN B. ENNIS, ESQ. #2135
                                                 1200 Reservoir Avenue
                                                 Cranston, RI 02920
                                                 (401) 943-9230
                                                 Jbelaw75@gmail.com




  Plaintiffs demand a Trial by Jury on all Claims Triable by a Jury




                                            54
